DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits. Claims 1-20 are pending.

Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Chambers does not teach that “the controller limits the speed of the vehicle to a second speed lower than a predetermined first speed when a new detection signal is acquired after limiting the speed of the vehicle to the first speed” as recited in claim 2. The claim is rejected under 35 USC 112(b); however, as best understood, claim 2 requires the vehicle speed to be limited to a first predetermined speed after a first collision detection signal if the vehicle moves more than a predetermined distance from the collision point and the vehicle speed is further limited to a second predetermined speed, lower than the first predetermined speed, if a second collision is detected while the vehicle is limited to the first predetermined speed. Chambers only teaches restricting the vehicle operating in response to a first collision. In addition, since the response disclosed in Chambers is to stop the vehicle after the first collision, it would not be obvious to modify Chambers to read on all of claim 2. Claims 3-8 are indicated allowable for the same reasons by their dependence on claim 2.
 
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Chambers does not teach that the collision detection device mounted in the vehicle includes a function of “detecting whether a collision object is a pedestrian or an object other than the pedestrian” or that “when the collision detection device detects that the collision object is the object other than the pedestrian, the controller determines that the predetermined exclusion condition is satisfied”.  In addition, since Chambers teaches that limiting the vehicle operations allows the driver to stop and render aid and/or report to police or the other driver ([0019]), one would not be motivated to modify Chambers to only stop if the victim is a pedestrian. Such a modification would prevent the driver from rendering aid and/or reporting the accident, which is not beneficial.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Chambers teaches that the controller acquires information on a road on which the vehicle is running ([0024]), but Chambers does not teach that the controller “determines that the predetermined exclusion condition is satisfied when the road on which the vehicle is running when the vehicle collides with the object is a motorway, or a road whose limit speed is a predetermined value or more”. In addition, one would not be motivated to modify Chambers such that the vehicle operation was not limited after collisions on a highway or high speed road, particularly since high speed collisions are generally more severe. Such a modification would prevent the driver from rendering aid and/or reporting the accident, which is not beneficial.

Claim Objections
Claim 12 is objected to because of the following informalities:  “the controller release the running limit” should read “the controller releases the running limit”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a monitor” in claim 1 and “a notifier” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Both the monitor and the notifier are understood to correspond to the functional blocks of the vehicle control device 30, i.e. CPU executing computer program stored in memory ([0020-21] of specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “the first speed” in the last line. It is not clear if this term refers to “a speed” introduced in line 3 or “a predetermined first speed” introduced in line 5. For the purpose of examination, Examiner will adopt the understanding that “a speed”, “a predetermined first speed”, and “the first speed” all correspond to the same speed.
Claims 3-8 are rejected for the same reason by their dependence on claim 2.
Regarding claim 14, the claim recites “the predetermined first speed” without antecedent basis. It is not clear if this is a typographical error or if the claim is intended to depend directly or indirectly on claim 2. For the purpose of examination, Examiner will adopt the understanding that it is intended to depend on claim 1, as written, and introduce “a predetermined first speed”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the preamble of the claim is directed toward a "recording medium" which is not limited in the claim or the specification to be non-transitory media. Machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). Thus, a claim to a recording medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. (See MPEP 2106)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10, 11, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chambers (US 2016/0144817 A1).
Regarding claim 1, Chambers teaches a vehicle control device comprising: 
a receiver ([0021]: hub 105 may be a receiver and controller) structured to receive a detection signal indicating that a vehicle collides with an object from a collision detection device mounted in the vehicle ([0032]: hub device 204 functions to receive communications from sensor and information device suite 234; [0022], [0045]); 
a monitor ([0032]: hub device 204 performs the disclosed methods, including that shown in Fig. 4) structured to measure a distance that the vehicle moves from a collision point when the receiver receives the detection signal ([0063], Fig. 4, step 405: monitor whether the vehicle stops within a predetermined distance threshold from the location of the impact); and 
a controller (processor 208 of hub device 204) structured to limit a running of the vehicle when the distance measured by the monitor exceeds a predetermined threshold value, and not to limit the running of the vehicle when the distance is the threshold value or less ([0063], Fig. 4, step 410: in response to determining that the vehicle action does not include a post-impact stop after the predetermined distance, operations of the vehicle may be reduced or modified).  
Regarding claim 10, Chambers teaches the vehicle control device according to claim 1, and Chambers also teaches that the monitor measures a distance obtained by offsetting an advancing distance and a retreating distance of the vehicle from the collision point ([0036], [0040], [0055]: location and separating from the incident is determined by GPS which would inherently offset advancing and retreating distances).  
Regarding claim 11, Chambers teaches the vehicle control device according to claim 1, and Chambers also teaches: a notifier (speaker 130 and/or display 210 associated with hub 105/204, [0021]) structured to notify the driver that the running limit is to be applied in a case in which the movement distance from the collision point becomes long when the receiver receives the detection signal, or notify the driver that the running of the vehicle is limited when the running of the vehicle is limited ([0063]: if operations are reduced, a notification is sent to the driver and its passengers).  
Regarding claim 15, Chambers teaches the vehicle control device according to claim 1, and Chambers also teaches that when a predetermined exclusion condition is satisfied, the controller does not limit the running of the vehicle even in a case in which the distance measured by the monitor exceeds the threshold value ([0063]: method 400 may only be triggered at particular impact severity levels).  
Regarding claim 19, Chambers teaches a vehicle control method executed by a computer (hub device 204), comprising: 
receiving a detection signal indicating that a vehicle collides with an object from a collision detection device mounted in the vehicle ([0032]: hub device 204 functions to receive communications from sensor and information device suite 234; [0022], [0045]); 
measuring a distance that the vehicle moves from a collision point when the detection signal is received ([0063], Fig. 4, step 405: monitor whether the vehicle stops within a predetermined distance threshold from the location of the impact); and  46 
limiting a running of the vehicle when the movement distance exceeds a predetermined threshold value, and not limiting the running of the vehicle when the movement distance is the threshold value or less ([0063], Fig. 4, step 410: in response to determining that the vehicle action does not include a post-impact stop after the predetermined distance, operations of the vehicle may be reduced or modified).  
Regarding claim 20, Chambers teaches a recording medium having a computer program stored on the recording medium, the computer program causing a computer to execute operations ([0027], [0032]), wherein the operations include: 
receiving a detection signal indicating that a vehicle collides with an object from a collision detection device mounted in the vehicle ([0032]: hub device 204 functions to receive communications from sensor and information device suite 234; [0022], [0045]); 
measuring a distance that the vehicle moves from a collision point when the detection signal is received ([0063], Fig. 4, step 405: monitor whether the vehicle stops within a predetermined distance threshold from the location of the impact); and 
limiting a running of the vehicle when the movement distance exceeds a predetermined threshold value, and not limiting the running of the vehicle when the movement distance is the threshold value or less ([0063], Fig. 4, step 410: in response to determining that the vehicle action does not include a post-impact stop after the predetermined distance, operations of the vehicle may be reduced or modified).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US 2016/0144817 A1).
Regarding claim 9, Chambers teaches the vehicle control device according to claim 1, but Chambers does not specify that the threshold value is “a value of 1.5 times or less the total length of the vehicle, or 5 meters or less”.  However, since Chambers explicitly discloses a predetermined distance threshold, setting the threshold to a particular value of 1.5 times or less the total length of the vehicle, or 5 meters or less would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that discovering an optimum value of a result effective variable (e.g. a threshold) involves only routine skill in the art.
Regarding claim 12, Chambers teaches the vehicle control device according to claim 1, and Chambers also teaches that the controller release the running limit imposed on the vehicle when a release condition is satisfied ([0034], [0063]: once the vehicle is stopped, engine functionality may be turned off and discontinued for a period of time, where the passage of the period of time with the engine off reads on “a release condition”). Chambers indicates that the engine is automatically shut off and discontinued for a time period. Therefore, Chambers does not teach that the release condition is satisfied “by an operation of the driver for the vehicle”. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chambers such that the driver manually turns off the engine for a period of time, instead of the engine turning off automatically, to release the running limit because the substitution of a manual act for an automatic act would have yielded predictable results to one of ordinary skill in the art at the time of the invention, specifically, turning off the engine for a period of time to reset vehicle functionalities.
Regarding claim 13, modified Chambers teaches the vehicle control device according to claim 12, and Chambers also teaches that the release condition is any one of a condition that the engine or motor of the vehicle is turned off for a predetermined time or more, the door of the vehicle is unlocked, or the door of the vehicle is opened, or a combination thereof ([0034], [0063]: once the vehicle is stopped, engine functionality may be turned off and discontinued for a period of time, where the passage of the period of time with the engine off reads on “a release condition”).  
Regarding claim 14, Chambers teaches the vehicle control device according to claim 1, and Chambers also teaches limiting the speed of the vehicle to the predetermined first speed and that the controller releases the running limit imposed on the vehicle after a predetermined time ([0034], [0063]: once the vehicle is stopped (a “predetermined first speed”), engine functionality may be turned off and discontinued for a period of time at which point the limitation is released) but Chambers does not explicitly teach that the controller releases the running limit imposed on the vehicle “when the vehicle runs without collision for more than a predetermined time, or more than a predetermined distance”. However, it is clear that the restriction is initiated when a collision occurs and is released after the predetermined amount of time. Furthermore, it is seems clear that the method of Chambers would be activated for any number of collisions. Hence if a new collision were to be detected, it seems implied that the restriction would be restarted. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chambers to only release the operating restrictions on the vehicle only if no new collisions were detected while the restrictions were imposed in order to ensure that subsequent incidents are captures and reported (Chambers [0017]).   

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US 2016/0144817 A1) in view of Hanson (US 9773281 B1).
Regarding claim 17, Chambers teaches the vehicle control device according to claim 15, and Chambers also teaches that the controller acquires information on the vehicle speed ([0036]) and that the method 400 may only be triggered at particular impact severity levels ([0063]), but Chambers does not teach that the controller determines that the predetermined exclusion condition is satisfied “when the vehicle speed at which the vehicle collides with the object is less than a predetermined value”. Chambers determines impact severity based on the magnitude of force detected by an impact sensor(s). However an alternate method of determining impact severity based on vehicle speed was also known. For example, Hanson teaches determining different severity levels of vehicle impacts based on speed thresholds. These thresholds are used to estimate whether a vehicle sustained serious structural damage, body damage, or no damage (col. 18, lns. 21-62). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chambers by determining crash severity based on speed as taught by Hanson, either instead of or in addition to the magnitude detected by impact sensors, because the technique for classifying crash severity and likelihood of damage was part of the ordinary capabilities of a person or ordinary skill in the art, in view of the teaching of the technique in other situations (Hanson col. 18, lns. 42-43). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662